Explanations of vote
The present fisheries agreement between the European Community and the Republic of Cape Verde sets out the fisheries opportunities for the Community fishing fleets for 2006 to 2011. It is an important agreement for tuna fishing industry and grants fishing licences for the seven Portuguese surface longliners.
We therefore voted in favour of this report.
This agreement, in common with other fishing agreements with third countries, also raises important issues, however, as regards the economic viability of long-distance fishing fleets and the actual fishing opportunities granted in their field, given that the commercial nature of these agreements is constantly changing, and the partnership and development dimension has been strengthened.
There has been an immediate increase in the cost of the agreement, in the context of fewer fishing opportunities, not least due to cuts in the number of licences granted. On the other hand, the cost to shipowners has gone up from EUR 25 to EUR 35 per tonne of tuna caught in seiners and longliners. These conditions have exacerbated the difficulties experienced by shipowners in using these licences to supply the industry at national level, and in the increasing external deficit regarding fishing products.
I voted in favour of the report by Ingo Friedrich today as it contains positive elements such as the monitoring and reporting procedure to review every six months what has been done to ensure that the multilingual way of working in the European Parliament extends to the full range of official and working languages.
However, I view with regret the delays and restrictions on what will be possible in Irish in the time ahead. This disappointment stems not from the role of Mr Friedrich but from the fact that the necessary preparatory work was not done by the Irish Government or the EU institutions.
I will continue to press for the restrictions on what can be done through the medium of Irish to be lifted.
(FR) Mr President, the Gál report proposes the creation of a European Union Agency for Fundamental Rights. I fear that Europeans' fundamental rights are sparsely represented, including in purportedly superior varieties of court. I wish to speak about international criminal tribunals and, in particular, the one set up for the former Yugoslavia.
As I speak, a highly important Serbian leader, Vojislav Seselj - President of the Serbian Radical Party, one of the most important Serbian parties - who voluntarily gave himself up to that tribunal, has been detained for four years. He does not have access in his own language to all the documents relating to the charge made against him. He is a law professor and refuses to be defended by an officially appointed lawyer. Moreover, he is being denied the right to defend himself. I think that what we have here is a very grave violation of fundamental rights, and I wanted to draw our House's attention to this particular case, which is extremely serious.
(FR) Mr President, as I was saying just now, it is to be feared that these tribunals, which are wrongly presented as the perfect guarantors of human rights in Europe, instead lead only to such rights being violated. Through the excesses of these tribunals, confrontations between nations are perpetuated to an inordinate degree, and the necessary reconciliation between those nations is in that way delayed. That is particularly true where the criminal tribunal for the former Yugoslavia is concerned, and that is why we shall refer to the case of Mr Seselj every time that the issue of human rights is raised in this House.
It is becoming increasingly clear that the true motive behind the creation of the EU's Fundamental Rights Agency is to boost EU interventionism in third countries.
Hence the proposal, just adopted, to make the EU's Common Foreign and Security Policy one of the action areas of the new Agency, which will pave the way for human rights to be used as a tool for applying pressure and for meddling in the internal affairs of other countries, and for the use of financial resources to be based on the EU's criteria and interests.
What is important to the EU, characterised as it is by double standards in its approach to human rights, are 'allies' and 'enemies'. Or, put another way, the prevailing state of affairs dictates its interests in domination and exploitation, and its imperialist ambitions, Palestine being a glaring example of this.
For this reason, we have rejected these proposals, as part of our campaign for the vital causes of freedom, the citizens' fundamental rights and guarantees, social progress, peace and solidarity between peoples.
Sinn Féin supports the upwards harmonisation of human rights standards in Europe and accordingly supports the principle of creating an Agency for Fundamental Rights. For this reason we supported the report of Ms Gal and Ms. Kósáné Kovács.
We do have concerns however about the possible duplication of roles given the established role of the Council of Europe in these matters. The shift of power from the Council of Europe to EU level is also something we are not entirely comfortable with. As the Agency is to be built upon the existing European Monitoring Centre on Racism and Xenophobia, the work of the Agency should continue to cover the phenomena of racism.
An EU Agency for Fundamental Rights should tackle discrimination on a systematic basis rather than on a case-by-case basis as is the case with the Council of Europe.
I and my British Conservative colleagues support strongly the principle of upholding and developing human rights. However, if the experience of its predecessor, the EUMC, is anything to go by, this agency will not help in the achievement of these worthy goals, having shown in the past that it is susceptible to political manipulation. More seriously, the inspiration for the agency is the Charter of Fundamental Rights, which has no legal status pending the entry into force of the proposed European Constitution, something to which we are wholly opposed in principle.
In addition, we cannot support the creation of this new agency as we are opposed to creating new agencies when the case for them has not been made. Taxpayers in the European Union have the right to expect parliamentarians to have a clear understanding of the costs of establishing new European agencies. We are not convinced that this important matter has been given the due consideration it deserves.
(FI) Mr President, I am presenting this explanation of the vote not only for myself but also for my colleague Piia-Noora Kauppi. I have to say that I am unhappy about two things relating to the vote on Mr Van Orden's report.
I must first complain that Mrs Harms misinformed everyone about the amendments we tabled, right in the middle of the vote. Does she have no sense of honour? It was out of order.
Secondly, I must point out that you did not provide an opportunity to correct that mistaken information, despite requests for you to do so. As the outcome of the vote was very close, I am tempted to think that it could have gone the other way but for the mistaken information.
I myself said in this House earlier that we are not asking for this Treaty to be rescinded, but to be amended in the light of the latest information so we can be flexible on the closure date. There can only be partial compensation for closure, and that will be for the lignite power plants, the dirtiest possible source of energy. Thus, aid sought in the amendment tabled by the Group of the Greens/European Free Alliance would be spent on switching from a cleaner technology to a dirtier one. Once again, measures by the Greens are tending to accelerate climate change, not hold it in check.
Although I am in favour of Bulgaria's accession to the Union in principle, I abstained on this report. Under its current rules, the EU is currently having genuine difficulties in making decisions and in reaching agreements; under these conditions, it is premature to bring new participants around the table. Our shared institutions must undergo reforms and new sources of funding must be found before we can properly press ahead with the integration of new Member States into the EU. There needs to be a break in the enlargement process at this stage. In any event, if Bulgaria's accession is to be confirmed on 1 January, I hope that certain safeguard clauses, not least regarding the free movement of persons, can be activated.
I will not be supporting this report. I support the idea that Bulgaria should be able to join the EU, but I do not believe at this point in time either that they are really ready for membership or that the Union is ready to receive them. This is only made worse by the attitude of the Bulgarian authorities towards the rights of minorities or judgments of the European Court of Human Rights.
I realise there is little to be done at this stage, but unfortunately feel my position will be justified by future events. Yet this is not a vote against free movement of EU citizens. When they join on 1 January they should have the same rights as everyone else.
Ahead of Bulgaria's accession, scheduled for 1 January 2007, the majority in Parliament has adopted a report which, for the umpteenth time, lists the obligations that Bulgaria must meet; it criticises, congratulates, urges, and has the cheek to demand that Bulgaria do what other Member States fail to do.
The majority in Parliament is once again singing from the neoliberal hymn-sheet. It has reverted to type by placing the accent on privatisation, on tenders and public contracts - thereby boosting the development of the private sector - and on more flexible labour laws.
Externally, it once again congratulates Bulgaria on its activities as a Member of NATO and on its agreement with the USA regarding the use of military facilities 'as a tangible commitment to the transatlantic alliance'. In other words, this is the EU and its enlargement unmasked.
Last year, we were still labouring under the illusion that Bulgaria's accession to the EU would not be problematic in any way, in contrast to that of Romania, which was set to cause, or sustain major problems, as a result of which accession would have to be postponed until 2008. This House insisted on the right to be able to codecide on the postponement for Romania, but failed to do the same for Bulgaria. Meanwhile, the problems in Bulgaria do not appear any less significant. With the benefit of hindsight, this House should have insisted on the same right of postponement for Bulgaria last year.
Although it was initially anything but evident that it would be possible for the newcomers to be admitted on 1 January 2007, opposition has in the last few months melted away surprisingly quickly. The ambition to complete the longed-for enlargement after the collapse of the Iron Curtain prevails over practical objections. A majority in this House decided today that Bulgaria can join the EU in 32 days' time. Although nobody is enthusiastic, the opinion that another year's delay will not solve anything now prevails. We feel that those in favour underestimate how negative this enlargement will be experienced in Member States where people will be inconvenienced by it and how unfavourable this can turn out to be for the further admission of newcomers.
I voted for the Van Orden Report. I was pleased Parliament resisted attempts to water down the Bulgarian obligation to close units 3 and 4 of the Kozloduy Nuclear Power Station. This is clearly part of the Accession Treaty commitment.
in writing. (DE) The fact that I reject the report on Bulgaria has nothing to do with any refusal on my part to acknowledge that the country belongs to the European community of states or to rejoice in the imminent arrival of new Members of this House.
What it does have to do with is the fact that the report is, in my view, seriously flawed as regards the way in which it discusses nuclear power or its too muted calls to the Commission for the safeguard clauses to be carefully reviewed and, if necessary, applied in good time.
(IT) Mr President, ladies and gentlemen, I am taking the floor very briefly in order to say that I voted in favour of the Moscovici report because I believe that Romania should become a full member of the European Union, as it has taken some huge steps in the right direction.
I hope that, as regards the issue of minorities, there is the same openness and the same willingness in Romania as there is, for example, in Italy, where it has been acknowledged that minorities represent added value and that, by giving them skills, by providing them with opportunities and by letting them have their own culture and even their own local government, minorities actually create added value for the majority. In this respect, I am relying on the willingness of the Romanian Government and of the minorities, whose numbers are quite substantial in Romania.
(SK) Despite the fact that there are many shortcomings with regard to Romania's level of preparedness, I voted in favour of the adopted report, as it is both critical and uncompromising. I would like to emphasise that, besides the areas most frequently criticised, we must also not forget about the areas of human rights and minority rights. I therefore welcome the provisions that point, albeit in a very general form, to the need for subsidiarity, and cultural self-determination at the very least, with the funding of complete mother tongue-education schemes for citizens of ethnic Hungarian background. I believe that the Copenhagen Criteria stipulating the rights of ethnic minorities have not been consistently enforced, as evidenced by the reported scandal at Babeş-Bolyai University in Cluj where three lecturers lost their jobs on Monday for merely demanding that the university's premises be designated in multiple languages. This gives a very bad signal, all the more so as Romania will be assuming responsibility in the Commission for multilingualism in the EU. Following the accession of Romania, that country's problems will be an additional burden on the external and internal security of the EU. The Commission's move to establish monitoring and systematic evaluation with the possibility of using the safeguard clauses is a very sensible decision.
Although I am in favour of Romania's accession to the Union in principle, I abstained on this report. I feel that in the current context, in which the institutions have not been reformed, Europe is seriously haemorrhaging its efficiency in pursuit of enlargement. Community finances must also be reformed and new sources of funding must be found before integrating countries that, as things stand, will not be net contributors to the budget but debtors. There must be a moratorium on the enlargement process at this stage. In any event, if Romania's accession is to be confirmed on 1 January, I hope that certain safeguard clauses, not least regarding the free movement of persons, can be activated.
Too far, too fast! I will not be supporting this report. I support the idea that Romania should be able to join the EU, but I do not believe at this point in time either that they are really ready for membership or that the Union is really ready to receive them. This is made marginally worse by their attitude to international adoptions.
I realise that there is little to be done at this stage, but unfortunately feel my position will be vindicated by future events. Yet this is not a vote against free movement of EU citizens. When they join, as they will on 1 January, they should have the same rights as everyone else.
Yesterday, our group did not take the floor to discuss enlargement again, because the outcome is a foregone conclusion. A majority in this House decided today that Romania can join the EU in 32 days' time. It appears that postponement, as a result of which Romania was not allowed to join the EU on 1 May 2004 together with the ten other states, is not enough to get that country to comply with the original expectations. Although nobody is enthusiastic, the opinion that another year's delay will not solve anything now prevails.
We feel that those in favour underestimate how negatively this enlargement will be experienced in Member States where people will be inconvenienced by it and how unfavourable this can turn out to be for the further admission of newcomers. Public opinion is associating this enlargement more and more with low wages and poor reception of immigrant workers, or with crime, corruption, environmental pollution, discrimination against the Roma, fascistic movements, legal uncertainty, child beggars and financial scandals. This will become an argument against the candidacies of Croatia and Macedonia, with the fact that those countries probably cause fewer problems than Romania and Bulgaria counting for nothing. On 15 December 2004, we voted in favour of the principle that Romania and Bulgaria can be admitted in future, but today, we have reached the conclusion that admission in 2007 is not justified.
I voted in favour of this report on the accession of Romania. I believe the Romanian authorities have to do more to bring order to the system of international adoptions of Romanian children, but this is not an issue that should delay membership.
Although the British Conservatives support cultural and linguistic rights for ethnic minorities, including Hungarian minorities, throughout the EU, we are concerned that invoking the principle of subsidiarity and self-governance for the Hungarian minority in Romania could set a precedent for forcing Member States to abandon their unitary constitutional arrangements. Subsidiarity under Article 3B of the Treaty on European Union remains the legal basis for returning powers from the EU to the Member States whenever possible. It remains a sovereign right of each Member State to determine how powers, including self-governance, should be devolved internally on an ethnic, religious, linguistic, or territorial basis.
in writing. (SV) I have chosen to vote against the report because Romania, in particular, cannot be regarded as fulfilling the Copenhagen criteria. Its problems with corruption must be viewed as particularly serious, since they are in danger of undermining legal certainty and, ultimately, the democratic system.
The sensible thing would instead have been to have postponed accession until at least 2008 in order to make sure that the reforms were continuing and reaching an acceptable level. Once membership has been obtained, not only will the countries concerned have less incentive to carry out reforms, but the EU will have fewer opportunities to exercise pressure.
(IT) Mr President, ladies and gentlemen, I am taking the floor in order to express my satisfaction with the success of the reports on Romania and Bulgaria, particularly with the Moscovici report. I must say that, although I am pleased with the report and with the progress made by Romania regarding the accession protocol, I, like so many other Members of this Parliament, am deeply dissatisfied regarding the issue of the moratorium on international adoptions, in which around 1 200 children are embroiled.
Romania had made assurances that it would review these cases, something that it has by no means done. We are still in a situation in which these children, who have met their families, find themselves back in orphanages: this kind of resistance is unacceptable because, as has been said many times in this House, we must find a solution for these children, but certainly not by violating their fundamental right of having a family. They have connected with these families and they should return to them.
We are calling for greater sensitivity on the part of the Romanian Government, even though the amendments tabled by Mrs Gibault and others have not been supported by Parliament, and we call for this sensitivity to take the form of a goodwill gesture towards these children, at least on the eve of Christmas.
(DE) Mr President, the fact that a majority was found to support Amendment 2 to the Van Orden report is attributable to the fact that the Austrian People's Party delegation voted in favour of it; the consequence of that has been to clarify and ensure compliance with Article 30 of the Protocol on the conditions and arrangements for the admission of Romania and Bulgaria to the European Union, that is to say, that the Treaty has been completed and that, in consequence thereof, reactors 3 and 4 at the Kosloduj nuclear power plant must be closed down. Since that ensures that Kosloduj will be decommissioned, the Austrian People's Party delegation has voted for the report as a whole, and therefore for the accession of Bulgaria.
I am firmly convinced that Bulgaria and Romania are part of Europe and, as such, should become full Member States of the EU. I do, however, regard the coming New Year as a premature time for them to do so, since there is evidence in both countries of deficits in the compliance with, and enforcement of, European requirements.
In view of the multiple documented instances of both countries' tardiness in complying with the accession criteria, particularly in relation to the combating of corruption and the presence of a functioning system of justice, I think it indefensible that the safeguard clauses for which provision has been made are not automatically being invoked with effect from 1 January 2007 in respect of the economy, the internal market, justice and home affairs.
It is for these reasons that I have been unable to vote in favour of these reports today.
in writing. (SV) The June List has pointed out on many occasions that it is very important indeed that the EU be enlarged but that this should only happen once the candidate countries are ready for membership, that is to say once they have fulfilled all the accession criteria. Unfortunately, we have recently seen an unfortunate development whereby negotiations have been embarked on without the candidate countries being reasonably near to fulfilling the membership conditions.
Both Bulgaria and Romania are wrestling with great problems, especially when it comes to legal certainty and corruption. To accept them as Member States at this juncture would, then, be against the principles of the EU. These countries should have been required to make much more progress before they were offered EU membership, a process that might have taken a good number of years.
The June List believes, however, that, when a country actually has become an EU Member State, the same rules should be applied to it as are applied to the other Member States and their citizens. The EU must have a common labour market with freedom of movement for workers. According to the accession treaties, the individual Member States are, however, entitled to introduce transitional rules in this area for a limited period, and that entitlement must be respected. Nonetheless, we do not believe that Sweden should make use of that right.
Since we do not believe that Bulgaria and Romania are ready to become Members by as early as 2007, we have voted against the two reports.
The EU's enlargement policy was and is an important means whereby stability may be brought to Central and Eastern Europe and to the Balkans. It was and is the incentive of membership that made it possible - and still does - to persuade these countries to include in their state constitutions the fundamental principles of democracy, the rule of law and the market economy and to actually put them into practice.
It is of the utmost importance that premature promises and adherence to fixed dates for accession should be allowed to lessen the pressure for reform exerted on candidate states by the EU. I still take the view that the accessions of Romania and Bulgaria are happening too soon. This is the sort of thing whereby precedents are created, since in neither case do the fundamental conditions for accession appear to have been met, even though they are required to be even before any accession negotiations are started, and not only on paper either.
That makes it all the more important that all institutions really do keep up their pressure on Bulgaria and Romania and that the implementation of those reforms that are still needed is monitored most closely.
The European Parliamentary Labour Party supports this resolution and would like to echo the congratulations and welcome given to both Bulgaria and Romania ahead of accession on 1 January 2007, whilst underlining the importance of adhering to commitments made in the Accession Treaty. This includes the closure of plants 3 and 4 of Kozloduy Nuclear Power Station before the end of 2006. The EPLP would also like to emphasise that the EU is founded on clear principles of human rights, and therefore it is essential for all Member States and acceding countries to respect minority rights and the decisions of the European Court of Human Rights.
I voted against the accession of Romania and Bulgaria. Corruption and the rule of law are such that the criteria have not been met.
The question was whether accession of one or both countries can be delayed by one year. The opportunity to postpone has once again not been seized, although objectively, according to the Commission report, there is every reason to do so. This is why today, I will once again be voting against the Moscovici and Van Orden reports.
The voters ask time and time again for the criteria to be applied strictly, and whilst this is promised time and time again, this is not done. This is why I personally - although I am in favour of admitting Romania and Bulgaria to the EU in due course - will be voting against it today.
(DE) Mr President, I find it very disappointing that this House has not, today, succeeded in sending out a very clear message to the effect that Europe is a community founded upon values and that it is not acceptable that human life in the form of embryos should be bred, exploited and disposed of. I do hope, though, that the Commission's statement will prove to have some mileage in it.
I really do think it cause for shame that the Commission's statement should, as soon as today, be called into question or be made subject to an interpretation that actually does raise the question as to why, if what Mr Busquin said is indeed the case, the Commission made the statement in the first place? Yet that is what it did do, and many Member States have taken a stand on it in order to exclude outright the possibility of Member States, such as, for example, the Federal Republic of Germany, being required, whether directly or indirectly, to cofinance a type of research that, in Germany, is very definitely illegal. That, and nothing else, was what this statement was intended to do. I hope that this will be reiterated with great clarity at the next meeting of the Council, for it is not acceptable that it should be Europe that opens the floodgates to the commercial exploitation of human life.
I believe, then, that, far from today being a black day, we have to once more spell out the fact that the Commission's statement can be interpreted to mean only that not only the use of embryos, but also their harvesting - and in particular the destruction that accompanies such harvesting - shall not be supported by means of European funds.
I support adoption of the Buzek report, which will enable the common position compromise agreement between the European Parliament, the Council and the Commission to put in place and implement the Seventh Framework Programme, despite my disappointment that the budget allocated to research and technological development has been reduced.
I particularly support the compromise agreement reached on the sensitive issue of stem cell research, both adult and embryonic. I will therefore vote against amendments, such as Amendment 49 tabled by Kathy Sinnott and others, which endanger embryonic stem cell research.
I am also especially supportive of references in this common position compromise which identify marine sciences and technologies as a cross-cutting scientific priority. I hope that these references will enable the Marine Institute, headquartered at Oranmore, Co. Galway, to continue to provide a world-class platform for the development of marine science in Ireland and allow Ireland to play a more significant role internationally.
One of the questions concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) that inevitably raises its head is its funding, or in this case its meagre funding, which is the consequence of the unsatisfactory agreement on the financial perspective for 2007-2013. This is indicative of the lack of consistency between what are trumpeted as key EU objectives and the resources put in place to meet those objectives. This is a recurring problem both in the EU and in Portugal.
Some positive results, however, have emerged from the negotiations between the Council and Parliament, which have just been debated and put to a final vote, of which I should like to highlight the increase in funds for SMEs and the prevention of work-related accidents.
Sadly, however, some proposals tabled by our group were not adopted, such as those relating to free software.
I welcome this report. I will vote in favour. Europe's future lies with high technology, where we can compete with the rest of the world by being the best in the world. I would have preferred ever more resources and a set of programmes closer to the market, but at least the Union is moving in the right direction.
I do support, with safeguards, research using human embryonic stem cells and I support Framework 7 resources being spent on this research.
The EU defined the issue of the oceans as one of its new strategic priorities on its political agenda. More than just a fad, the preservation of the sea and of related marine activities is a vital prerequisite for prosperity in an increasingly globalised Europe.
In the future, Europe must invest in the development of new technologies relating to the sea and be a pioneer in new areas. The fisheries sector must play a prominent role in the next Community framework and must be a research priority, on account of its current weakness, and given that the preservation of the oceans is a strategic EU priority.
The compromise reached to include fisheries as one of the main themes of the Seventh Framework Programme represents an important step towards preserving marine ecosystems and defending the Community's fisheries sector.
Given its overall importance for research in Europe and the fact that due prominence has been given to fisheries-related research, I have voted in favour of this document.
We welcome the adoption of FP7. On the other hand, we underline that the compromise found on funding of research using human embryos and human embryonic stem-cells does not reflect the position of the EPP-ED Group as fixed before the first reading in June. In a vote after discussion on many occasions, a big majority of the Group supported Amendment 319 by Niebler and others, who sought to fix a deadline. We regret that the European Parliament did not support this amendment, especially because only 19 more votes were needed for the necessary majority. The EPP-ED accepts that, according to the Rules of Procedure of the European Parliament, Amendment 319 cannot be tabled for the second reading. This does not change the position of the EPP-ED Group in this area.
I am pleased that the Industry Committee has managed to reach a consensus with the Council and Commission to allow the framework programme to be adopted before the end of the year. I hope the reality of the 7th programme will be better than the 6th. My contacts with users and potential users of EU research funds suggest that many, probably a majority, find the administrative burdens attached to utilising the money off-putting, cumbersome and often disproportionate to the benefits of obtaining funding.
We welcome the adoption of FP7. On the other hand we underline that the compromise found on funding of research using human embryos and human embryonic stem-cells does not reflect the position of the EPP-ED Group as fixed before the first reading in June. In a vote after discussion on many occasions, a big majority of the Group supported Amendment 319 by Niebler and others, who sought to fix a deadline. We regret that the European Parliament did not support this amendment, especially because only 19 votes more were needed for the necessary majority. The EPP-ED accepts that, according to the Rules of Procedure of the European Parliament, Amendment 319 cannot be tabled for the second reading. This does not change the position of the EPP-ED Group in this area.
We welcome the declaration of the Commission on Article 6 and we ask the Commission and the regulatory committee to bear in mind that almost 50% of the European Parliament voted for a more limited approach in this sensitive area. Therefore, we ask the Commission and the regulatory committee to approve a careful approach when implementing FP7 and the procedure prescribed in the Commission declaration.
in writing. - (FR) I have today voted in favour of the Busquin report on the rules for participation in the Seventh Framework Programme on Research and Development. This report is part of the European Union's policy to promote research and supplements the Seventh Framework Programme on Research and Development for 2007-2013, for which I have also voted.
The modifications made by this report to the rules of participation will make it possible to simplify and improve the operation and implementation of the next Framework Programme, particularly for small and medium-sized enterprises (SMEs), whose participation in European research programmes will accordingly be encouraged.
The report pays particular attention to SMEs, calling for more flexibility, together with rules and controls adapted to the specific features of these enterprises. I am delighted that European Union funding of SMEs is to be increased and that the report refers to more reasonable deadlines for making the payments.
(ES) Mr President, I would like to refer to the Directive on the placing on the market of pyrotechnic articles. I must begin by saying that I have voted in favour, because, as a whole, we have genuinely improved the safety aspects, the environmental aspects, the aspects relating to human health and also the aspects relating to the interests of European companies.
I believe, however, that we have missed a good opportunity to establish a very clear distinction between fireworks, used in public celebrations or displays, in theatres, in cinema etc., and percussion pistons, which are used in toys, in airbags in vehicles and even in safety belts. I believe that our text is a little confusing in this regard. I hope that this can be improved in the future. For the time being, my vote is in favour, though I do not consider the text to be entirely satisfactory.
(SK) We need clear rules for the pyrotechnical products market, and I have therefore supported the report by Joel Hasse Ferreira. Thanks to the contribution of the European Parliament, professional users will now have access to facilitated procedures and product designations, such as those for airbags and safety belts in motor vehicles that employ pyrotechnical technologies. This step will help sustain the competitiveness of Europe's automobile industry. A single EU directive with harmonised safety requirements will now replace 25 national authorisation procedures operating in parallel, thus eliminating the present complicated legal framework, which lacks transparency and is a major administrative drag on enterprises. I am convinced that we have taken a sensible step towards the free movement of pyrotechnical products, with particular emphasis on protecting human health and public safety.
The market in fireworks is characterised by problems relating to the quality of imported products, their safe handling, safe storage and their condition of manufacture. I voted for this report and welcome the moves towards improving the safety of fireworks and their use. Far too many people (particularly young people) suffer burns and scars because of faulty fireworks or mishandling.
in writing. (SV) We do not share the rapporteur's view that it is important to create a European system of social protection statistics at EU level. The Member States are capable of cooperating on significant tasks of this kind without the interference of the EU institutions.
in writing. (DA) In protest against the Euratom treaty, I am voting against all the reports on revising the framework programmes for research and development within the nuclear area.
Instead, the 50th anniversary of the Euratom treaty should be used as an opportunity for a revision designed to ensure that it is only those countries that wish to participate that are party to Article 43 of the Treaty of Nice, relating to enhanced cooperation. In that way, it may be ensured that those Member States that, like Denmark, neither have nor intend to acquire nuclear power are no longer forced to help fund it.
The June Movement believes that it is a mistake to invest in either nuclear power or fusion energy. That is because there is such huge worldwide potential for solar and wind power which, even if we exploit only 10% of their potential, will provide 30 times more energy than will be consumed globally in 2010. Energy policy should therefore be exclusively about devising a plan for exploiting this potential by further developing and extending already existing technology, including wind turbines, solar cells and wave power - and, eventually, hydrogen - for carrying and storing energy.
Not only the framework programmes for scientific research, but also the specific programmes, are being voted on, and, although it is the Parliament/Council compromise with regard to the framework programme that will be voted on, the specific programmes too, will be the subject of voting en bloc. Exceptions are the specific programmes 'Ideas', 'Cooperation' and 'Capacities', where, although an extra change has been made to stem-cell research, the opinion that this House adopted in 2006 and on which the following compromise has been reached remains intact:
'Certain areas of research, such as activities aimed at cloning people reproductively or changing human genetic material, do not qualify for Community funding. Moreover, the Commission confirmed that it will remain faithful to current practice, and will refrain from submitting proposals to the regulating committee that involve research activities in which human embryos are destroyed, not least when this involves the extraction of stem cells. Whilst this research stage is excluded from funding, the Community has committed to funding the subsequent research stages, involving human embryonic stem cells'.
That is why the Group of the European People's Party (Christian Democrats) and European Democrats has voted for these amendments in 'Ideas' and 'Capacities'. With regard to 'Cooperation', however, the shadow rapporteur has indicated a free vote, which we are also happy to accept.
in writing. (SV) We would have voted against Amendments 11, 20 and 21 if they had not been included in the block vote. Since, however, Mr Guidoni's report attaches great importance to protection and security, we have voted in favour of the report as a whole.
I will vote against this report, mainly because I believe ITER to be an example of 'Big Science' that wastes money that would be best put to other R[amp]D projects that would do far more for EU competitivity and energy self-sufficiency than this enormous 'boondoggle'. For more than half a century fusion was to deliver 'tomorrow', but the day has never come.
(FR) Mr President, having seen the floodgates opened to uncontrolled immigration by means of the Schengen agreements' abolition of EU border controls and seen whole swathes of asylum legislation communitised by means of the Treaty of Amsterdam, we are now being invited to go further down the road of delegating competences to the EU by abandoning unanimous decision-making in the Council on issues of judicial and police cooperation.
Obviously, our Eurocrats never learn. Having been alarmed by the unceremonious arrival on the Spanish and Italian coasts of tens of thousands of illegal immigrants taking advantage of the absence of border controls in order to enter European territory and having bitterly noted Europe's powerlessness to manage such situations, we now hear Mr Cavada, taking up where Mr Sarkozy left off, proposing to us that, by activating the bridging clause, we do away with the unanimity rule in the Council and so reduce by a still further degree the Member States' power to make decisions about their migratory flows.
It is not a Europe organised on federal lines that will be able to reduce cross-border crime. On the contrary, the European nations need to take a leaf out of Switzerland's book, take their future back into their own hands and be able to protect themselves effectively against the onslaught of migration.
The British Socialist delegation (EPLP) voted in favour of the Cavada report and the EP's resolution on the progress made in the EU towards the area of freedom, security and justice (AFSJ) (Articles 2 and 39 of the EU Treaty) because we support any actions to improve the transparency and effectiveness of the EU institutions and their capacity to deliver for our citizens in the field of Justice and Home Affairs. Whilst we welcome the EP's demand on the importance of launching a wide debate on how to improve our effectiveness in this field, both procedurally and in practice, we nevertheless recognise and respect the significance for Member States in Council of agreeing how best to take this agenda forward. It is imperative that any procedural decisions which would affect issues of national sovereignty are given full and serious consideration before any decisions are taken. This debate should involve national parliaments and the European Parliament as well as the Member States in Council and the Commission.
in writing. (SV) We regret the fact that it has not been possible for the Constitution to enter into force and that, because of this, there is no codecision making in the very significant and far-reaching area of justice and home affairs.
We do, however, have serious doubts about resolving the current situation by using the bridging instrument and have therefore chosen to abstain in the final vote on the resolution on the EU's progress in creating an area of freedom, security and justice.
Parliament is tasked with assessing, on a yearly basis, the progress made by the EU in creating the Area of Freedom, Security and Justice.
I am very much in favour of the idea that the European project should not be limited to economic areas and that, in addition to the Europe of trade, capital and services, a Europe of the citizens must be constructed.
It should be noted that a number of steps have been taken and significant progress has been made. Yet we must also acknowledge that the pace and scope of measures must correspond better to the universally recognised needs in this area.
One of the reasons for the lack of more substantial progress is institutional; keeping many decisions under the third pillar and the unanimity requirement make adopting the necessary measures more difficult.
I would also highlight what I consider to be the most important new development this year, namely the legal basis for the second generation of the Schengen Information System. I believe that it would be desirable for SIS II to be up and running as soon as possible and I feel that the Commission should notify Parliament of any delays that occur and the reasons behind those delays.
Although the resolution condemns the fact that the unacceptable supply of personal data by the EU to the USA undermines the citizens' fundamental rights and guarantees, the resolution before us is indicative of the federalist obsession dominating the majority in Parliament.
Hence the countless proposals to transfer Justice and Home Affairs from the sovereign control of the Member States and their institutions to supranational EU level. Examples of this include the proposals to 'bring the provisions concerning police (including EUROPOL) and judicial cooperation on criminal matters (including EUROJUST) into the Community sphere' and to 'extend codecision with Parliament and qualified majority voting in Council' to immigration.
We therefore voted against the report. A further reason to vote against was that the majority in Parliament rejected the inclusion in the resolution of proposals tabled by our group aimed at the following: firstly, condemning the immigrant detention centres; secondly, calling for respect for the right to asylum, and for compliance with the UN Convention on the Protection of the Rights of all Migrant Workers and Members of their Families; and thirdly, calling for funding to be used to improve asylum systems, to integrate immigrants and to combat the underlying causes of immigration, rather than promoting policies of detention and repatriation.
If there is in fact an area in which Parliament and the European Commission have been mistaken, it is in the establishment of their so precious and sought-after 'area of freedom, security and justice'.
When the Treaty of Amsterdam was adopted, we were promised a European area in which all freedoms would be present and effective and in which we would be protected from all insecurity. As we predicted, the opposite has occurred.
With the abolition of border controls by the Schengen Agreement and the communitisation of policies on asylum and visas, levels of immigration, in particular illegal immigration, and insecurity have never been so high, and there have never been so many mafia groups and criminals.
Today, Mr Cavada's resolution proposes that we go further in handing over powers to the European Union in the field of immigration policy, by abolishing the unanimity rule in the Council.
Once again, it is not by handing over these prerogatives of national sovereignty to the European Union that we will put an end to illegal immigration and the human tragedies associated with it. The main cause of these problems is linked to the abolition of Member States' border controls. Let us re-establish these controls: then, and only then, will Member States be in a position to fight effectively against the huge influx of illegal immigrants and the many cross-border crimes.
in writing. (SV) The global fight against HIV/AIDS is a very pressing issue, requiring a comprehensive international commitment. We are, however, of the view that the HIV/AIDS issue should not be dealt with within the framework of EU cooperation. We believe that the fight against HIV/AIDS should be conducted by the individual EU Member States within the framework of the World Health Organisation (WHO).
The June List seeks limited EU cooperation. We are opposed to the EU having influence and competences in respect of issues already being dealt with by other international organisations.
However, this resolution is, for the most part, an opinion on how AIDS should be combated. We have therefore chosen to vote in favour of the resolution as a whole and of those amendments advocating reproductive health care.
If we want to address the spread of HIV and AIDS effectively, it is essential to channel specific funds to various vulnerable groups. In this respect, it is important for non-governmental organisations to be actively involved, so that they can monitor national authorities and call them to account once the international agreements are implemented. In addition, people infected with HIV must be involved in the setting up of policy and be at the heart of policy that pertains to them. Since the fight against HIV and AIDS is one of the biggest challenges the world has to face, this resolution deserves our support.
The motion for a resolution highlights existing problems by proposing some practices for dealing with and managing the situation. However, the inability to prevent and combat the illness persists as a parameter which reproduces the poverty and misery of the populace in less capitalistically developed countries, resulting in further exploitation, especially of the natural wealth. In addition, the huge spread of the illness in less capitalistically developed countries constitutes a source of the spread of the illness worldwide, with serious repercussions on world public health. The fundamental approach to the problem of AIDS is based on resolving this political and economic issue for the benefit of the peoples.
Drugs and the scientific knowledge and techniques which lead to their production are social commodities. We are fighting against action to protect the monopolies which prevent or make it hard for the people to obtain essentials.
It is the duty of every state to protect the health of its people. We refute and condemn the substitution of public and permanent health services by non-governmental organisations and the philosophy of voluntary supply and individual responsibility being promoted internationally as a solution to public health problems. The states in which there is a health system must orientate themselves towards the creation of permanent public infrastructures and services at all stages, with suitable scientific personnel and primary health care as the main objective. They can also be supported by international financing, with management responsibilities vested in international health organisations, and cooperation and assistance can be established at scientific and practical level globally between nations.
I voted in favour of this Resolution on the fight against AIDS. HIV/AIDS transcends all borders and knows no limitations. It is relentless in its global spread, infecting over 450 people every hour, totalling more than 4 million people per year. In 2005, 40 million people were living with HIV, approximately 95% of them in developing countries, placing an impossible burden on the health system and economy in general. HIV/AIDS is perhaps the greatest threat to attaining the Millennium Development Goals. I believe the number-one objective for the scientific community and pharmaceutical industry today is finding a vaccine for AIDS. Such a discovery would allow us to imagine a world without AIDS.
in writing. - (FR) AIDS is back with a vengeance. Record levels have been reached in Belgium, with 1 072 new infections in 2005: an increase of 52% in eight years.
Fewer people die of the disease, at least in Belgium. AIDS has become commonplace, however. Using condoms is like having to follow a diet all year round; sometimes, you want to give in. We must therefore strengthen the resources for prevention and, in areas strongly influenced by religion, point out that calls for abstinence are out of the question.
It was for this reason that I co-signed the draft resolution on AIDS. I wanted to draw attention to the children who are victims of AIDS. There are 15 million children orphaned due to the disease, of which 12 million are in Africa alone. Professor Montagnier, who discovered the virus, said that it would take ten years for the full impact of the wave of infection to be seen and that the demographic impact would be considerable, because the disease would wipe out an entire population of young adults.
This Friday is the International Day of Action on HIV and AIDS. We cannot miss this opportunity to point out the growing magnitude of AIDS. Thankfully, the death rate due to other infectious diseases should, meanwhile, decrease.
- (LT) In voting today, I endorsed the most important provisions of the Report on the situation of disabled people in the enlarged European Union: the European Action Plan 2006-2007. I would particularly like to stress the importance of employment for the disabled and, through employment, the chance to avoid social isolation. It is very important that work should also be available to people with mental disability or people with multiple disabilities, in accordance with their capacities. Therefore, it is essential not only to implement the Council's Directive establishing the general basis for a uniform attitude to employment and the professional field, but also to prepare a special Directive regarding disability and to create a common European definition of disability. In addition, it is important to initiate information campaigns and community and employer education regarding the employment of disabled people as quickly as possible. There should be public expression of respect and community appreciation for companies that employ disabled people.
The various forms of discrimination and injustice faced by disabled people and their families are well known. Although progress has been made, there remains much to be implemented. One of the key priorities is to strengthen public policies aimed at ensuring that equal rights are effectively upheld. More investment is needed in public policies of health, education, social security and employment that will guarantee free access to high-quality services, that will promote social inclusion and that will combat poverty and exclusion.
The report adopted today refers to the different areas in which the actions of the Member States could be improved.
We also welcome the call, which Parliament has just adopted, for a specific directive on disability to be adopted and for the recently adopted UN International Convention of the Rights of Disabled Persons to be ratified and signed. Hence our vote in favour of the adopted resolution in the hope that due prominence will be attached to it.
in writing. - (EL) The ΕU is deliberately concealing the class-based causes of the problems of people with disabilities.
Many would not be disabled today if there were health and safety measures in places of work and business, if there were only free public health systems and rehabilitation centres integrated into them without any business activity.
On the contrary, further decoupling of disabilities from health services is proposed, taking the anti-grassroots Maastricht and Lisbon decisions as given.
Certain individual measures appear to be positive. However, they mostly facilitate privatisations and maximisation of the profit of capital, by methodically eliminating resistance from disabled and grassroots movements.
No mention is made of the obligation of states to provide special, free schools for all disabled children, work with full rights for those able to work and special care and protection.
The employment of disabled persons is mentioned in tandem with cuts to benefits, rather than with the right to work and protection.
No mention is made of the rights won in the former socialist countries, which capitalism is taking away. How many disabled persons used to go to school and how many go now. How many were in work under socialism and how many are in work now.
What capital is interested in is in forming elites in organisations of the disabled, so that it can lead them by the hand.
The disabled must view talk about 'equal rights' and 'combating discrimination' with distrust: the aim is to extend the privatisation and commercialisation of social policy, thereby harming the disabled and the poor, grassroots classes.
They must step up their fight against the policy of capital.
I voted for this excellent report. Disabled people have the right to be in a position where they can make the same individual choices and have the same control in their everyday life as non-disabled people. This clearly emphasises the need for an environment that enables disabled people to be as independent as possible. The recommendations in this report, if implemented, would take us a long way down that worthwhile road.
The trend towards the elimination of many forms of discrimination faced by disabled people is a welcome one.
As regards employment, the main restrictions that disabled workers face come in the form of prejudice among employers' organisations, access to information and communication technologies, and the use of public transport to get to work. The main consequence of these physical barriers is higher levels of unemployment among these workers.
I am therefore in favour of specific actions at both EU and national level aimed at targeting support to services encouraging the integration into society, education, vocational training and the labour market of people with disabilities.
Against this backdrop, I support this report, as I am in favour for example of promoting access for the disabled to the Internet, and in particular to the websites of public institutions.
I find it appalling that the socialist government in Portugal is pursuing the exact opposite line, by proposing a reduction in incapacity and tax benefits for the disabled in the 2007 State budget
in writing. - (FR) Accessibility of public transport and information and communications technology is vital for people with disabilities, who have a right to better integration in education and in the labour market. The rapporteur rightly recommends a European charter on 'quality of support for people with disabilities'.
That is why I voted in favour of the report by Mrs Lynne, which also highlights the need for European legislation on the rights of people with disabilities to have access to all modes of transport, on the model of the laws in force for air passengers with disabilities.
We must break down prejudices. Information campaigns should be devised to encourage employers to give unprejudiced consideration to taking on people with disabilities, particularly in the light of false notions about the financial cost of this type of employment and about the abilities of candidates. Member States should ensure that the management of disability is offered as a new service for businesses. In terms of prevention, this would ensure that those affected by disabilities in the workplace would keep their jobs; in terms of rehabilitation, it would help them to get back to work.
Although we welcome the measures aimed at removing bureaucracy and simplifying administration, not least for SMEs - provided this does not mean the 'simplification' of existing processes aimed at protecting the workers - and at improving access to funding, we feel that the path suggested by this report is a dangerous one.
The growing emphasis on the link between education/teaching systems and the business world is worrying, as it will lead to the merchandising of education and the replacement of education for the citizen by workforce-orientated training. At the same time, 'entrepreneurship' is posited as a solution to the problems of unemployment in the EU, along with attempts to validate the idea of 'employability', whereby areas that are the responsibility of the State revert solely to individual responsibility, contravening what is proposed in the so-called draft European Constitution. The same can be said for the 'inevitability' of raising the retirement age, which undermines the rights of workers and of young people looking for work in an increasingly sparse labour market.
Lastly, it sets great store by private-public partnerships, which, as a rule, are a way of handing on a plate to the private sector important areas that, given their social nature, belong in the public domain. Hence our vote against the report.
in writing. - (FR) What purpose is served by Mrs del Castillo Vera's report? The enticing title, 'Time to move up a gear - Creating a Europe of entrepreneurship and growth' conceals a list, typical in this House, of truisms and principles. Some of these are very useful, such as promoting small and medium-sized enterprises or streamlining bureaucracy, but are never put into practice in Community legislation. Others - a dogmatic attachment to free trade, competition taken to extremes and the ever increasing European dimension, etc. - are the very cause of the problems that we claim to want to resolve.
In the end, the most instructive part of the report is the three pages of 'citations', which make up at least a third of the text. They contain what is perhaps not even an exhaustive list of documents summarised by the report, all of which is far from moving up a gear as promised. They are, above all, symbolic of the logorrhoea that the European institutions are capable of showing on the subject of growth and employment in order to disguise their share of responsibility for the disastrous social and economic situation in Europe.
in writing. (PT) I supported this excellent report, which offers a way for the EU to deal successfully with competition on the world market. The EU can derive benefits in tackling international competition from fostering a culture of innovation and research.
Pursuing this line, the EU must channel all its efforts into promoting the entrepreneurial spirit and in particular SMEs. This is because:
they play a key role in the European economy, contributing to stronger and longer-lasting growth;
they are responsible for around 95% of the jobs created;
they can serve as an effective meeting point between universities and businesses;
they guarantee a vital link between the realities of manufacturing and its territorial dimension, and thus enable the phenomenon of relocation to be overcome and managed.
In spite of this fundamental contribution to economic growth, the SMEs continue to be beset by obstacles.
Non-wage costs are one of the biggest obstacles facing SMEs; they often do not create jobs because they are unable to meet the administrative requirements involved. SMEs continue to be affected by bureaucratic obstacles, including access to capital markets, to Community programmes and to the Structural Funds.
That concludes the explanations of vote.